
	

114 HR 4879 IH: TEST for Lead Act
U.S. House of Representatives
2016-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4879
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2016
			Mr. Payne introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Safe Drinking Water Act to condition a State’s receipt of funds for a drinking water
			 treatment revolving loan fund on such State carrying out a program to test
			 for lead in drinking water for schools.
	
	
 1.Short titleThis Act may be cited as the Transparent Environment in School Testing for Lead Act or the TEST for Lead Act. 2.Testing for lead in drinking water for schoolsSection 1464(d) of the Safe Drinking Water Act (42 U.S.C. 300j–24(d)) is amended—
 (1)by striking paragraph (1) and inserting the following:  (1)Programs to test lead contamination in schoolsTo be eligible to receive funds under section 1452, a State (as defined in section 1401(13)(A)), shall carry out a program, consistent with this section, to assist local educational agencies in testing for lead contamination in drinking water from sources of lead contamination at schools under the jurisdiction of such agencies.; 
 (2)by striking paragraph (3); (3)by redesignating paragraph (2) as paragraph (3);
 (4)by inserting after paragraph (1) the following:  (2)Testing requirementsA program carried out under paragraph (1) shall require testing of drinking water, including testing of water from faucets used for food preparation, sinks in lavatories, and drinking water coolers, for lead—
 (A)at schools built prior to 1996, at least biannually; and (B)at schools built in 1996 or after, at least annually.; and
 (5)in paragraph (3) (as redesignated by paragraph (3) of this section)— (A)by striking A copy and inserting:
					
 (A)In generalA copy;  (B)by inserting under a program carried out before under paragraph (1); and
 (C)by adding at the end the following:  (B)Emergency notificationIf a level of lead that exceeds a lead action level, as identified by the Environmental Protection Agency, is discovered in drinking water at a school pursuant to testing under a program carried out under paragraph (1), the local educational agency with jurisdiction over such school shall notify parents, the Administrator, and the State of such elevated lead level not later than 48 hours after such discovery..
				
